 

mert 2 Filed 10/11/18 Page 1 of 5

Case 1:18-cr-00743-JPO Docu
: a

ae
SJ IM Y

 

| USbe
ET aR

E

2 FOUTS
i

2a

2

UNITED STATES DISTRICT COURT.
SOUTHERN DISTRICT OF NEW YORK

- a a = -_ a a a a a a a a a a a a x

 

 

UNITED STATES OF AMERICA

SEALED INDICTMENT

 

18 Cr.

NELSON PEREZ,
a/k/a “Pito,”
a/k/a “Stars,” vi

MIGUEL CRUZ,

a/k/a, “Flaco,”

MALI RODRIGUEZ,
a/k/a “Wise,” : JUDGE OETKEN
a/k/a “Haze,” and

GABRIEL DE LA NUEZ,
a/k/a “Lito,”

   

Defendants.
eee ee LL
COUNT ONE
The Grand Jury charges:
1. From at least in or about March 2017, up to and

including in or about January 2018, in the Southern District of
New York and elsewhere, NELSON PEREZ, a/k/a “Pito,” a/k/a
“Stars,” MIGUEL CRUZ, a/k/a “Flaco,” MALI RODRIGUEZ, a/k/a
“Wise,” a/k/a “Haze,” and GABRIEL DE LA NUEZ, a/k/a “Lito,” the
defendants, and others known and unknown, intentionally and
knowingly did combine, conspire, confederate, and agree together
and with each other to violate the narcotics laws of the United

States.

 
Case 1:18-cr-00743-JPO Document 2 Filed 10/11/18 Page 2 of 5

2. It was a part and an object of the conspiracy
that NELSON PEREZ, a/k/a “Pito,” a/k/a “Stars,” MIGUEL CRUZ,
a/k/a “Flaco,” MALI RODRIGUEZ, a/k/a “Wise,” a/k/a “Haze,” and
GABRIEL DE LA NUEZ, a/k/a “Lito,” the defendants, and others
known and unknown, would and did distribute and possess with
intent to distribute a controlled substance, in violation of
Title 21, United States Code, Section 841{(a) (1).

3. The controlled substance that NELSON PEREZ, a/k/a
“Pito,” a/k/a “Stars,” MIGUEL CRUZ, a/k/a “Flaco,” MALI
RODRIGUEZ, a/k/a “Wise,” a/k/a “Haze,” and GABRIEL DE LA NUEZ,
a/k/a “Lito,” the defendants, conspired to distribute and
possess with the intent to distribute was one kilogram and more
of mixtures and substances containing a detectable amount of
heroin, in violation of Title 21, United States Code, Section
841 (lb) (1) (A).

(Title 21, United States Code, Section 846.)
FORFEITURE ALLEGATION

4, As a result of committing the controlled
substance offense charged in Count One of this Indictment,
NELSON PEREZ, a/k/a “Pito,” a/k/a “Stars,” MIGUEL CRUZ, a/k/a
*“Flaco,” MALI RODRIGUEZ, a/k/a “Wise,” a/k/a “Haze,” and GABRIEL
DE LA NUEZ, a/k/a “Lito,” the defendants, shall forfeit to the
United States, pursuant to Title 21, United States Code, Section

853, any and all property constituting or derived from any

 

 
Case 1:18-cr-00743-JPO Document 2 Filed 10/11/18 Page 3 of 5

proceeds the defendants obtained directly or indirectly as a
result of the offense and any and all property used or intended
to be used in any manner or part to commit and to facilitate the
commission of the offense charged in Count One of this
Indictment .

Substitute Assets Provision

 

If any of the above-described forfeitable property, as a
result of any act or omission of NELSON PEREZ, a/k/a “Pito,”
a/k/a “Stars,” MIGUEL CRUZ, a/k/a “Flaco,” MALI RODRIGUEZ, a/k/a
“Wise,” a/k/a “Haze,” and GABRIEL DE LA NUEZ, a/k/a “Lito,” the
defendants:

a. cannot be located upon the exercise of due
diligence;
b. has been transferred or sold to, or deposited

with, a third person;

Qe. has been placed beyond the jurisdiction of the
Court;

d. has been substantially diminished in value; or

e. has been commingled with other property which

cannot be subdivided without difficulty,

 

 
Case 1:18-cr-00743-JPO Document 2 Filed 10/11/18 Page 4of5

it is the intent of the United States, pursuant to 21 U.S.C.
§ 853(p), to seek forfeiture of any other property of the
defendants up to the value of the above forfeitable property.

(Title 21, United States Code, Section 853.)

 

 

oe

GEOFFREY S$. BERMAN
/ United States Attorney

 
Case 1:18-cr-00743-JPO Document 2 Filed 10/11/18 Page 5of5

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

 

- Ve -

NELSON PEREZ,
a/k/a “Pito,?”
a/k/a “Stars,”
MIGUEL CRUZ,
a/k/a, “Flaco,”

MALT RODRIGUEZ,

a/k/a “Wise,”
a/k/a “Haze,” and
GABRIEL DE LA NUEZ,

a/k/a “Lito,”

Defendants.

 

SEALED INDICTMENT

 

18 Cr.
{Title 21, United States Code, Section
846.)

GEOFFREY S. BERMAN
United States Attorney.

 

A TRUE BIL

  

 

Foreperson. é

. a eg
CHER fA EPOS fo

abel

 

angi Game

fo PP ge key /
(OF fA
